Title: William Short to John Jay, 6 January 1790
From: Short, William
To: Jay, John



Dear Sir
Paris Jan. 6. 1790

I have at length received the ratification of the consular convention and signed the article of exchange, both of which I have the honor of forwarding to you by the way of Havre. The ratification was made out last year at the time of the convention being signed and remained in one of the bureaux unknown to the minister, where it only waited his signature. I mention the circumstance that it may explain to you the date and at the same time the delay. The article of exchange by which the duration of the convention is to be calculated is dated the first day of the year although signed only to-day.—I hope some opportunity for the conveyance of these papers will be immediately found at Havre and that you will receive them soon and safe. I have thought it better to send them that way than to depend on the uncertainty of the French Packet which it is said will sail from Bordeaux about the middle of the month.
I inclose you the gazettes of France and Leyden and the debates of the national assembly which I have recieved since my last. In these you will see the speech made to the King on the subject of the expences of his household and his answer. Those who are violent  for or against the revolution think that both the speech and the answer discover motives which I am sure do not exist. There can be no doubt that the intention of the assembly was to give a proof of their attachment to, and confidence in, the King. The answer was certainly dictated by the desire that the assembly should pursue without intermission the re-establishment of the public finances. At least this is the prevailing opinion among the moderate and best informed people here.
The question of supplies to the islands has not yet been discussed. The deputies of S. Domingo seem very sanguine yet in their hopes of a freedom of commerce as to provisions, but I think it evident that the number of their partisans diminish, and I fear now the monopoly in favor of the French merchants will not be abolished by the present assembly. This subject is connected with the subject of the revolution unfavorably for the freedom of the commerce of the islands. The deputies from Brittany particularly have great weight in the assembly for a variety of reasons and these deputies are all of them mediately or immediately interested in the monopoly. The discussion has been so often proposed that it is impossible to say when it will be taken up. I beg you to receive assurances of the sentiments of profound respect & attachment with which I have the honor to be, Dear Sir, Your most obedient & very humble Servt

W Short

